           Case 1:21-cv-02913-CM Document 3 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY M. BARTLETT,
                             Plaintiff,
                                                             21-CV-2913 (CM)
                    -against-
                                                             ORDER OF DISMISSAL
TRIBECA LENDING CORP.; FRANKLIN                              UNDER 28 U.S.C. § 1651
MORTGAGE ASSET TRUST 2009-A,
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On January 29, 2016, Plaintiff was barred from filing any new civil action in this Court

regarding his 2007 state-court foreclosure proceeding without first obtaining from the Court

leave to file. See Bartlett v. Tribeca Lending Corp., ECF 1:15-CV-6102, 11 (S.D.N.Y. Jan. 29,

2016). Plaintiff files this new pro se case, and seeks in forma pauperis (IFP) status and leave

from the Court to file this action. Plaintiff contends in the leave-application that he should be

permitted to file this action because it “is totally new from previous complaints” that he has filed.

(ECF 2, at 16.) He maintains that whereas he has previously asserted claims of “fraud on the

court” arising from Defendants’ alleged failure to comply with the notice requirement in § 1303

of New York Real Property Actions and Proceedings Law (R.P.A.P.L.), he now argues that

because Defendants allegedly failed to comply with R.P.A.P.L. § 1303, he was never properly

served, and therefore the state court lacked jurisdiction over his 2007 foreclosure action.

       The Court, having reviewed Plaintiff’s motion and the proposed complaint, denies

Plaintiff permission to proceed with this action. Plaintiff’s motion for leave to file does not show

that this new action is a departure from his previous frivolous litigation. As Plaintiff has

repeatedly been advised by this Court, the Rooker-Feldman doctrine prohibits federal district

courts from deciding cases “brought by state-court losers complaining of injuries caused by
              Case 1:21-cv-02913-CM Document 3 Filed 04/09/21 Page 2 of 2




state-court judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005); see Green v. Mattingly, 585 F.3d 97, 101 (2d Cir. 2009) (noting

the four requirements for application of the Rooker-Feldman doctrine). Because this action is a

continuation of Plaintiff’s pattern of vexatious and frivolous filings concerning his 2007 state-

court foreclosure action, the Court denies both his motion for permission to file and his IFP

application, and dismisses this action under the January 29, 2016 bar order.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court denies Plaintiff’s application for permission to file the complaint and his IFP

application, and dismisses this action under the January 29, 2016 bar order.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 9, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
